DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
Priority
Applicant is noted that no certified copy of PCT/CN2016/018097 has been received.  It is also noted that while certified documents of the six applications that the PCT/CN2016/018097 have been received, no translation has been received to perfect priority back to the date of August 19, 2016.  Therefore, any intervening prior art is eligible as prior art. See MPEP 216.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neiger et al. (5963406 - new reference, cited on the IDS filed March 16, 2021) in view of Zhenxiong (CN105425082, cited in IDS filed on August 21, 2018, note the machine translation included in the file, previously presented) and Hosaka (US Publication 2012/0159210 previously presented).
In regard to claims 1 and 19, Neiger et al. discloses an apparatus/method for detecting an arc fault in a household appliance (abstract, at least col 3 line 31-46 and col 4 line 66 – col 5 line 17 discuss the appliance), comprising:
a grid current detecting unit, configured to detect a current flowing to the household appliance from a power grid so as to generate a first current detecting signal connected to a power terminal of the household appliance (figure 7, elements 211 and 212 are the current sensor that detects current flowing through to the appliance/load, col 9 lines 12-34, while the disclosure only uses the word arcing signal detection, but the arc signal in the abstract is described as a current, plus the sensor is a toroidal sensor which is known in the art to detect current, signal output turns into LINE_SENSE);

a control unit, connected to the grid current detecting unit and the load current detecting unit respectively, and configured to identify and compare the first current detecting signal and second current detecting signal so as to determine a source of the arc fault (arc detection circuit – 198, shown in figure 12, compares the load and line signals, see col 9 lines 19-27, see also col 14 lines 30-49), wherein, the control unit is further configured to identify the first arc signal according to the first current detecting signal, and to identify a second arc signal according to the second current detecting signal wherein the control unit is configured to determine that the arc fault is generated by the power grid if a strength of the first arc signal is greater than that of the second arc signal; and the control unit is configured to determine that the arc fault is generated by the load if the strength of the first arc signal is less than that of the second arc signal (see col 9 lines 19-27, see also col 14 lines 30-49, as well as figure 12 which shows the comparison, while the comparison is not described as comparing ‘current signals’, clearly the signal is based on a current running through the wire that would cause an arc, described throughout the disclosure);
wherein a controllable switch unit wherein a first terminal of the controllable switch unit is configured to be connected to the power grid  a control terminal of the 
Neiger et al. lacks specifically a filter protecting unit, configured to perform an attenuation processing on an arc signal in the power grid, wherein the filter protecting unit is connected to the grid current detecting unit and a second terminal of the controllable switch unit is connected to an input end of the filter protecting unit, while the output end of the filter protection unit is connected to the load; and a switch power supply, wherein an input terminal of the switch power supply is connected to the output end of the filter protecting unit, wherein the power supply is configured to perform an AC/DC conversion and to supply a direct current to the control unit.
Zhenxiong discloses an arc fault detection unit which includes filtering the current signal before it is sent to the load (which is an arc signal, as it could be representative of an arc) which attenuates the signal in filtering of the interference signal (see abstract, but mentioned throughout the disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Neiger et al. to include having a filtering circuit of the current on the power line that is sent to the load as taught by Zhenxiong in order to filter any signal interference which will enhance the fault detection reliability (see abstract and thus creating a more accurate fault detector – see first three paragraphs of 
[[Neiger et al. as modified by Zhenxiong still lacks a switch power supply, wherein an input terminal of the switch power supply is connected to the output end of the filter protecting unit, and wherein the switch power supply is configured to perform an AC/DC conversion and to supply a direct current to the control unit]]  **Noting that Neiger et al. does not disclose at all how the control devices are powered**
Hosaka discloses a control apparatus which includes a power source unit that has an AC/DC converter (see figure 4, element 60) which will convert the AC power off the AC line source to a DC power so as to properly supply the microprocessor (control element) with power (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Neiger et al. as modified to include having a  power supply connected to the AC source line to covert to DC and provide power to the controller as taught by Hosaka in order to avoid having a separate power supply for the controller, which controls the switching elements, and keep the system more compact.  It would be further obvious that this power supply can come from the filtered power signal, therefore, would be located on the power line after the power signal has been 
In regard to claims 5-8, Neiger et al. lacks specifically:
[claims 5] wherein, the filter protecting unit comprises a low pass filter, the low pass filter is one selected from the group consisting of an LC filter circuit, an LCL filter circuit, a CLC filter circuit and a CLLC filter circuit;
[claim 6] wherein, the CLC filter circuit further comprises: a first X capacitor, connected between the fire line and the neural line of the power grid in parallel; a first differential mode inductor, wherein a first terminal of the first differential mode inductor is connected to a first terminal of the first X capacitor; and a second X capacitor, connected between a second terminal of the first differential mode inductor and a second terminal of the first X capacitor, wherein two terminals of the second X capacitor are configured as the output ends of the filter protecting unit;
[claim 7] wherein, the filter protecting unit further comprises a first piezoresistor configured to prevent a surge, connected between the fire line and a neutral line of the power grid in parallel, and connected to the first X capacitor in parallel;
[claim 8] wherein, the CLLC filter circuit further comprises: a third X capacitor, connected between the fire line and the neutral line of the power grid in parallel; a second differential mode inductor, wherein a first terminal of the second differential mode inductor is connected to a first terminal of the third X capacitor; a third differential mode inductor, wherein a first terminal of the third differential mode inductor is connected to a second terminal of the third X capacitor; and a fourth X capacitor, connected between a second terminal of the second differential mode inductor and a 
Zhenxiong discloses an arc fault detection unit which includes filtering the current signal before it is sent to the load (which is an arc signal, as it could be representative of an arc) wherein the filter includes an CLLC filter circuit (figures 4, C1, L (which is two coils and capacitor C2) a third X capacitor, connected between the fire line and the neutral line of the power grid in parallel (C1); a second differential mode inductor, wherein a first terminal of the second differential mode inductor is connected to a first terminal of the third X capacitor (L between nodes 1 and 3 labeled in figure 3); a third differential mode inductor, wherein a first terminal of the third differential mode inductor is connected to a second terminal of the third X capacitor (L between nodes 2 and 4 labeled in figures 3); and a fourth X capacitor, connected between a second terminal of the second differential mode inductor and a second terminal of the third differential mode inductor, wherein two terminals of the fourth X capacitor are configured as the output ends of the filter protecting unit (C2 – see two paragraphs on page 5 and first  two paragraphs on page 6, which describe figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Neiger et al. to include having a filtering circuit having an CLLC filtering circuit on the power line that is sent to the load in order to filter any signal interference which will enhance the fault detection reliability (see abstract and thus creating a more accurate fault detector – see also fifth paragraph of page 6). Note that claims 6 and 7 are further limiting a filtering circuit that was not choosen [CLC filter circuit - claim 7 specifically points to that as it states the resistor is connected to a 
In regard to claim 10, Neiger et al. discloses a circuit configuration of the grid current detecting unit is the same as the circuit configuration of the load current detecting unit (elements 211/212 and 217/229 are described in the same way and shown the same in the figures – see col 9 lines 12-34 and figure 7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neiger et al. (5963406 - new reference, cited on the IDS filed March 16, 2021), Zhenxiong (CN105425082), and Hosaka (US Publication 2012/0159210) as applied to claim 1 above, and further in view of Kawate et al. (US Publication 2004/0109269, previously presented).
In regard to claim 4, Neiger et al. lacks specifically wherein, the controllable switch unit comprises a relay comprising a release and a control coil, the release is connected to a fire line and a neutral line of the power grid respectively, the control coil is connected to the control unit, and the release is a normally-closed contact.
Kawate et al. discloses controllable switch unit comprises a relay comprising a release and a control coil, the release is connected to a fire line and a neutral line of the power grid respectively, the control coil is connected to the control unit, and the release is a normally-closed contact (see figure 1, elements 2 and 4 are the switches on to the phase/live and neutral lines respectively using a relay coil to open the contacts when the current is very high – see paragraph 21).
.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neiger et al. (5963406 - new reference, cited on the IDS filed March 16, 2021), Zhenxiong (CN105425082), and Hosaka (US Publication 2012/0159210) as applied to claim 8 above, and further in view of Pellon et al. (US Publication 2006/0181816, previously cited).
In regard to claim 9, Neiger et al. lacks specifically wherein, the filter protecting unit further comprises a second piezoresistor configured to prevent a surge, connected between the fire line and the neutral line of the power grid in parallel and connected to the third X capacitor in parallel.
Pellon et al. discloses a resistor being connected between the line and neutral wires (see MOV in figure 1b, paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Neiger et al. as modified to include having a varistor which is a resistance that changes based on the applied voltage between the live and neutral wires as taught by Pellon et al. in order to prevent excessive line voltage (paragraph 38) thus increasing the safety of the system.  It is noted that adding .

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neiger et al. (5963406 - new reference, cited on the IDS filed March 16, 2021), Zhenxiong (CN105425082), and Hosaka (US Publication 2012/0159210) as applied to claim 10 above, and further in view of Krauss (US Publication 2009/0308734, previously cited).
In regard to claims 11 and 12, Neiger et al. lacks specifically wherein the load current detection unit includes a hall sensor, wherein load current detecting unit further comprises:
wherein, when the load current detecting unit comprises a Hall current detecting chip, the load current detecting unit further comprises:
a first filtering capacitor, wherein a first terminal of the first filtering capacitor is connected to the control unit and an output terminal of the Hall current detecting chip respectively, and a second terminal of the first filtering capacitor is grounded;
a fourth filtering capacitor connected between a preset power supply and ground, wherein the preset power supply is connected to a power terminal of the Hall current detecting chip; and a fifth filtering capacitor connected between a filtering terminal of the Hall current detecting chip and a ground terminal of the Hall current detecting chip.
Krauss discloses an apparatus for detecting the presence of an arc (abstract), wherein a hall effect sensor is used to detect a current flowing in an inner conductor 
a first filtering capacitor, wherein a first terminal of the first filtering capacitor is connected to the control unit (figure 4, capacitor C10 as part of the filter of the current, which is connected to the power line) and an output terminal of the Hall current detecting chip respectively (connected to terminal 3 of hall effect sensor) and a second terminal of the first filtering capacitor is grounded (C10 bottom terminal grounded); a fourth filtering capacitor connected between a preset power supply and ground, wherein the preset power supply is connected to a power terminal of the Hall current detecting chip (terminal 7 of the chip, connected to 15V and capacitor C6 is connected to ground); and a fifth filtering capacitor connected between a filtering terminal of the Hall current detecting chip and a ground terminal of the Hall current detecting chip (terminal 4 of hall chip, C7 is connected between the terminal and ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Neiger et al.as modified to include a hall effect sensor chip with the filtering capacitive components as taught by Krauss as opposed to the current sensor specifically in Neiger et al. in order to provide a specific known type of current sensor, and being able to remove any noise from the detected signal to increase the accuracy of the system (see paragraph 128).  It is noted that the control aspect of Neiger et al.is connected to the current line, therefore, in the combination the filtering capacitor will be connected to the current line and thus connected with the control aspect.
.

Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive, while it is believed Applicants’ arguments were not persuasive, see Advisory Action dated February 1, 2021 (because arguments filed on December 22, 2020 were the same as those filed February 19, 2021), a new reference to Neiger et al. (5963406) cited on the IDS filed March 16, 2021, was used in this rejection because it does a better job of making clear the line and load line fault identification from the subject matter from previous claims 2 and 20 that are now present in independent claims 1 and 19.  Because Applicants’ arguments are directed to the previous prior art of Schroeder, they are now moot in view of the new combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFF W NATALINI/Primary Examiner, Art Unit 2896